 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FALLS,                                       Case No. 1:19-cv-00441-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13           v.                                          SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PROSECUTE AND FAILURE
14    A. ARREDONDO, et al.,                              TO OBEY COURT ORDERS
15                       Defendants.                     (ECF Nos. 10, 13)
16                                                       FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff David Falls is a state prisoner proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983.
20          On August 26, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim against Defendant Arredondo, in his individual capacity, for excessive
22   force in violation of the Eighth Amendment, but failed to state any other cognizable claims
23   against any other defendants. (ECF No. 10.) The Court ordered Plaintiff to either file a first
24   amended complaint or notify the Court in writing of his willingness to proceed only on the
25   cognizable claims, within thirty (30) days from the date of service of the order. (Id.)
26          Plaintiff failed to file a first amended complaint, notify the Court in writing of his
27   willingness to proceed only on the claims found cognizable by the Court, or otherwise
28
                                                         1
 1   communicate with the Court within the allotted time. Therefore, on October 29, 2019, the Court

 2   ordered Plaintiff to show cause in writing why this action should not be dismissed for Plaintiff’s

 3   failure to comply with the Court’s August 26, 2019 screening order and failure to prosecute,

 4   within fourteen (14) days from the date of service of the order. (ECF No. 11.)

 5          On November 25, 2019, Plaintiff filed a written response to the Court’s order to show

 6   cause, contending that this action should not be dismissed because he had timely sent a 33-page

 7   first amended complaint via “e-file” through the prison law library. (ECF No. 12.)

 8          On November 26, 2019, the Court issued an order vacating the October 29, 2019 order to

 9   show cause, and informing Plaintiff that no first amended complaint has been filed in this action

10   and that any submission of a first amended complaint through the e-filing system at Kern Valley

11   State Prison would be improper. (ECF No. 13.) The Court granted Plaintiff a thirty (30) day

12   extension of time to file by mail either a first amended complaint or a notice of Plaintiff’s intent

13   to proceed only on the cognizable claim identified by the Court in its August 26, 2019 screening

14   order. (Id.)

15          However, Plaintiff has not filed a first amended complaint, notified the Court in writing of

16   his willingness to proceed only on the claim found cognizable by the Court, or otherwise

17   communicated with the Court, and the time in which to do so has passed.

18          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

19   service of this order, Plaintiff shall show cause in writing why the instant action should not be

20   dismissed for Plaintiff’s failure to comply with the Court’s August 26, 2019 and November 26,
21   2019 orders and failure to prosecute. Plaintiff can comply with this order to show cause by either

22   filing a first amended complaint in compliance with the Court’s August 26, 2019 screening order

23   or by notifying the Court in writing of his willingness to proceed only on the claim found to be

24   cognizable by the Court.

25   ///

26   ///
27   ///

28   ///
                                                        2
 1            Plaintiff is warned that failure to comply with this order will result in a recommendation

 2   to a District Judge that the instant action be dismissed for failure to prosecute and failure to obey

 3   court orders.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     January 6, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
